DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Claim Objections
Claims 2 and 20 are objected to because of the following informalities:
Claim 2 recites “a moving path” at line 2.  However, claim 2 should recite “the moving path” to be consistent with the recitation at line 6 of claim 1.
Claim 20, which depends from claim 13, recites “The method of magnetic positioning of claim 13…”  However claim 13 is a system claim and therefore it is believed the Applicant intended to recite “The system of magnetic positioning of claim 13…”  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2, at line 3, recites “detecting a magnetic information”.  It is not clear if this magnetic information is the same or different from the “plurality of reference magnetic information” or “plurality of real-time magnetic information” recited at respective lines 2 and 6 of claim 1.   
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 9, 11-14 and 17-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2014/0197819 to Lin et al. (hereinafter Lin).


6detecting a plurality of real-time magnetic information of a moving path 7along a moving direction of the moving target (the client device 60 detects the characteristic magnetic field along the path so that it reads and acquires the magnetic field signals, Figs 2A-2D and at least para. 0028);
8decomposing each of the real-time magnetic information according to a 9plurality of axes of real-time magnetic field into a plurality of real-10time magnetic values (the characteristic magnetic field is obtained from each magnet group 102, 104, 106, 108 and each magnet group has a plurality of axes, x, y and z, i.e., decomposing the information, and each signal from the magnet group has a value, at least para. 0028 and 0031 and Figs. 2B and 2D) and selecting at least one of the real-time 11magnetic value corresponding to at least one of the axes of real-12time magnetic field (an obtained value from the signal strength is selected for further analysis by the client device 60, at least para. 0028);
13selecting each of the reference magnetic information corresponding to 14each of the real-time magnetic information (at least the characteristic values stored in the magnetic field characteristic database 22, correspond to the reference magnetic information, at least para. 0031) and selecting at least 15one of the axis of reference magnetic field and at least one of the 16reference magnetic value according to at least one of the axis of 17real-time magnetic field (prior 
18matching at least one of the real-time magnetic value corresponding to 19at least one of the axis of real-time magnetic field and at least 20one of the reference magnetic value corresponding to at least 21one of the axis of reference magnetic field to position the target (the processing device 20 receives the unit characteristic sent by the client device 6 and looks for the characteristic value corresponding to the unit characteristic in the database 22 and outputs a position value, at least para. 0032).
Regarding independent claim 6913, claim 13 recites substantially the same features as those of independent claim 1 and therefore those features are rejected on the same grounds of claim 1.  
Additionally, Lin discloses a system of magnetic positioning, suitable for positioning a moving 70target moving along a moving path (a system for positioning based on magnetic field characteristics, at least para. 0004 and Fig. 1) and referring to a database 71storing a plurality of reference magnetic information (at least database 22 in system apparatus) comprising 72at least a reference magnetic value of at least an axis of 73reference magnetic field correspondingly (values measured and values stored, at least para. 0032), the system comprising: 74at least a magnetic detecting module (at least client device 60 and at least Figs. 1 and 3); and 77at least a calculating module (at least processor 64 and Fig. 3 and para. 0034).  
Regarding claim 12, Lin discloses wherein detecting the 2plurality of real-time magnetic information of a moving path is implemented via 3detecting a magnetic information of all 
Regarding claims 13 and 14, Lin discloses wherein the axes of 2reference magnetic field and/or the axes of real-time magnetic field are built-in axes and/or self-defined axes (the coordinates x, y and z are axes of reference that are built-in axes and/or self-defines axes, at least Figs. 1 and 2A-2D).  
Regarding claim 409, Lin discloses wherein except for 41referring to the reference magnetic information, further detecting 42a plurality of non-magnetic information intermittently or 43continuously and directly or indirectly matching the real-time 44magnetic information detected and the non-magnetic information 45to confirm the corresponding non-magnetic information of the 46moving target, and the non-magnetic information is selected from 47pressure information, speed information, acceleration 48information, angle information, coordinate information, audio 49information, optical information, image information, radio wave 50information and any combination thereof (the client device 60 also includes an accelerator 67 and a gyroscope 68, Fig. 3 and at least para. 0036-0039 and 0042).  
Regarding claim 11, Lin discloses wherein except for 57referring to the reference magnetic information, further referring 58to a plurality of reference position information intermittently or 59continuously and directly or indirectly matching the real-time 60magnetic information detected and the reference position 61information to confirm the corresponding reference information of the moving target, and the reference position information is 52selected from magnetic information, location information, coordinate information, terrain information, radio wave 
Regarding claims 6612 and 20, Lin discloses wherein the moving 67target is selected from land transportations, sea transportations, 68air transportations and any combination thereof (the client device 60 is related to the positioning method and system which can be applied for an automated transportation device, at least para. 0037, 0042-0043).  
Regarding claim 10717, Lin discloses wherein as amounts 108of the magnetic detecting module are more than one, the 109magnetic detecting modules are arranged according to the 110moving path and/or the moving direction (Fig. 1, the detecting modules 102, 104, 106 and 108 are arranged according to the moving path).  
Regarding claim 2318, Lin discloses wherein the 112magnetic detecting module is installed in the moving target (Fig. 1, at least 102, 104, 106 and 108), and 113the calculating module and the database are selectively installed 114individually or separately in at least a device or in the moving 115target (at least 50 and 60, Figs. 1 and 3).  
Regarding claim 11619, Lin discloses wherein the moving 117direction of the moving target is substantially alone a specific path 118including land routes, water routes and air routes (the device 60 may be installed in a transportation device, at least para. 0037).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 4-7, 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0197819 to Lin et al. (hereinafter Lin) in view of US 2015/0260524 to Haverinen (Haverinen).
Regarding claims 504 and 5, Lin fails to disclose wherein selecting at least one of the axis of real-time magnetic field is implemented 6according to a calculation of at least one of a magnitude of value, 7a relative variation and a signal-to-noise ratio of each of the real- 8time magnetic value corresponding to the axis of real-time 9magnetic field.  

Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lin as taught by Haverinen.  This would have been done to select values of only a certain magnitude or quality, as taught by Haverinen, at least at para. 0028.
Regarding claim 105, Lin fails to disclose wherein the calculation 11of at least one of the magnitude of value, the relative variation 12and the signal-to-noise ratio of each of the real-time magnetic 13value corresponding to the axis of real-time magnetic field is one- 14time or continuous.  
In the same field of endeavor, Haverinen discloses selecting only the magnitude, or deriving the magnitude from the XYZ components of the measured EMF (at least para. 0028).  That is, Haverinen discloses calculating 11at least one of the magnitude of value, the relative variation 12and the signal-to-noise ratio of each of the real-time magnetic 13value corresponding to the axis of real-time magnetic field is one- 14time or continuous.  

Regarding claims 6, 15 and 16 Lin fails to disclose wherein before 16matching at least one of the real-time magnetic value 17corresponding to at least one of the axis of real-time magnetic 18field and at least one of the reference magnetic value 19corresponding to at least one of the axis of reference magnetic 20field, further calibrating at least one of the axis of real-time 21magnetic field and at least one of the axis of reference magnetic 22field via linear transformation method.  
The use of calibration circuitry to calibrate a device is very well known and commonly used in the art.  For example, in the same field of endeavor, Haverinen discloses the use of calibration circuitry and correction circuitry for calibrating the positioning device (at least para. 0046).  Therefore, Haverinen discloses calibrating at least one of the axis of real-time 21magnetic field and at least one of the axis of reference magnetic 22field. 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lin as taught by Haverinen.  This would have been done to ensure that the device is working properly before or while taking any measurements.  Haverinen fails to disclose that the calibration is performed via a linear transformation method.  However, Haverinen discloses that the calibration can be performed in various manners (at least para. 0046).  Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified 

Regarding claim 7, Lin fails to disclose wherein before and/or 24after matching at least one of the real-time magnetic value 25corresponding to at least one of the axis of real-time magnetic 26field and at least one of the reference magnetic value 27corresponding to at least one of the axis of reference magnetic 28field, further filtering at least one of the real-time magnetic value 29corresponding to at least one of the axis of real-time magnetic 30field and at least one of the reference magnetic value 31corresponding to at least one of the axis of reference magnetic field.  
The use of filters or filtering circuitry to filter particular signals is very well known and commonly used in the art.  For example, in the same field of endeavor, Haverinen discloses implementing an orientation correction, e.g., by applying an orientation filter for MARG (Magnetic, Angular Rate, and Gravity) sensor implementation in each position hypothesis (at least at para. 0043).  Therefore, Haverinen discloses filtering at least one of the real-time magnetic value 29corresponding to at least one of the axis of real-time magnetic 30field and at least one of the reference magnetic value 31corresponding to at least one of the axis of reference magnetic field.  
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lin as taught by Haverinen.  This would have been done to filter out unwanted signals, as taught by Haverinen, at least at para. 0043.
Regarding claims 518 and 10, Lin fails to disclose wherein matching at least one of the real-time magnetic value corresponding to at 35least one of the axis of real-time magnetic field and at 
The use of algorithms to match data values in well known in the art and commonly used.  For example, in the same field of endeavor, Haverinen discloses comparing two sequences, the similarity or correlation may be determined, for example, as a cross-correlation value, or by applying a dynamic time warping (DTW) algorithm, which is an algorithm for measuring similarity between two sequences which may vary in time or speed (at least at para. 0029).  That is, Haverinen discloses implementing a matching process via dynamic 38programming algorithm, artificial intelligent algorithm, data fusion 39algorithm, map matching algorithm and any combination thereof.  
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lin as taught by Haverinen.  This would have been done to provide a reliable indicator for a change of environment, as taught by Haverinen, at least at para. 0046.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS X RODRIGUEZ whose telephone number is (571)431-0716.  The examiner can normally be reached on M-Th 8h20-16h50; F 8h20-16h00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PATRICK ASSOUAD can be reached on 571-272-2210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DOUGLAS X RODRIGUEZ/Primary Examiner, Art Unit 2858